Exhibit 10.5

Executive Officer RSU Award

PENTAIR LTD. 2012 STOCK AND INCENTIVE PLAN

GRANT AGREEMENT

RESTRICTED STOCK UNITS

[Name of Grantee]:

The Compensation Committee has awarded you the following grant under the Pentair
Ltd. 2012 Stock and Incentive Plan (the “Plan”).

Grant Information

Number of Restricted Stock Units Granted:                     

Vesting Schedule: The units vest over the following schedule:

             of the units on the              anniversary of the Date of Grant

             of the units on the              anniversary of the Date of Grant

This grant also includes Dividend Equivalent Units, which are described below.

Specific terms of this grant not specified above, such as the Date of Grant and
any performance thresholds for vesting, are set forth in the cover letter that
accompanies this grant agreement.

Terms and Conditions of this Grant

 

  •  

The Restricted Stock Units become “vested” on the vesting dates noted above,
provided any required performance goals have been satisfied. The Shares
underlying the Restricted Stock Units will be issued upon vesting. In the event
the vesting date falls on a weekend day or holiday, the Restricted Stock Units
will vest and Shares will be issued on the next trading day.

 

  •  

You may defer these Restricted Stock Units under the employer’s non-qualified
deferred compensation plan. If you make a deferral election, then the Restricted
Stock Units subject to that election will not be paid upon vesting, but will
instead be paid pursuant to the terms of the non-qualified deferred compensation
plan.

 

  •  

Each Restricted Stock Unit includes one Dividend Equivalent Unit. A Dividend
Equivalent Unit entitles you to a cash payment equal to the cash dividends
declared on a Share of stock during the vesting period. Payment of the Dividend
Equivalent Units will be made to you in cash as soon as practicable after the
dividend payment date. Dividend Equivalent Units are not eligible for dividend
reinvestment.

 

  •  

If your employment with the Company terminates (voluntarily or involuntarily)
before your Restricted Stock Units are 100% vested, then all nonvested
Restricted Stock Units will be forfeited. Exceptions to this rule are made for
certain types of terminations, including termination due to death, Disability or
Retirement, in accordance with the terms of the Plan.



--------------------------------------------------------------------------------

  •  

If the Restricted Stock Units vest upon termination of employment, then the
Shares underlying the Restricted Stock Units that vest will be issued promptly
after your termination. If, however, you are a “specified employee” within the
meaning of Code Section 409A at the time of your termination and if the
Restricted Stock Units vest due to your Retirement or termination as a result of
Disability, then the issuance of the Shares for those vested Restricted Stock
Units will be delayed for six months following your termination to the extent
needed to comply with Code Section 409A.

 

  •  

The Restricted Stock Units will also vest upon a Change of Control provided you
are still employed with the Company immediately prior to the Change of Control.
The term “Change of Control” as applied to your Restricted Stock Units is
modified to comply with Code Section 409A.

 

  •  

You cannot vote Restricted Stock Units.

 

  •  

You may not sell, assign, transfer, pledge as collateral or otherwise dispose of
your Restricted Stock Units at any time during the vesting period.

Taxation of Award

 

  •  

The Fair Market Value of the Shares that are issued upon vesting of the
Restricted Stock Units and the cash paid in respect of Dividend Equivalent Units
generally will be considered taxable compensation, and may be subject to
withholding taxes.

 

  •  

If you are Retirement eligible while this award is in effect, the value of your
Restricted Stock Units that would be vested if you actually retired will be
subject to Federal Insurance Contributions Act (“FICA”) taxes even if the award
is not yet paid. Normally, such FICA taxes will be withheld at the end of the
calendar year. A similar rule applies upon termination due to Disability if the
issuance of the Shares is subject to the 6-month delay under Code Section 409A.

 

  •  

Please refer to the Frequently Asked Questions (FAQs) for Restricted Stock Units
for information about the methods of payment of your tax withholding
obligations.

General

 

  •  

The grant of this Plan award to you does not limit in any way the right of the
Company to terminate your employment at any time for any reason, nor does it
guarantee you will receive Plan awards in subsequent years.

 

  •  

The vesting of this award may be suspended or delayed as a result of a leave of
absence.

 

2



--------------------------------------------------------------------------------

  •  

In addition to the terms and conditions contained in this grant agreement, this
award is subject to the provisions of the Plan document and Prospectus as well
as applicable rules and regulations issued under local tax and securities laws
and New York Stock Exchange rules. Capitalized terms used in this grant
agreement have the meanings given in the Plan.

 

  •  

If the Compensation Committee of the Pentair Ltd. Board of Directors (the
“Committee”) determines that recoupment of incentive compensation paid to you
pursuant to this grant agreement is required under any law or any recoupment
policy of the Company, then your Restricted Stock Units will terminate
immediately on the date of such determination to the extent required by such law
or recoupment policy and the Committee may recoup any such incentive
compensation in accordance with such recoupment policy or as required by law.
The Company shall have the right to offset against any other amounts due from
the Company to you the amount owed by you hereunder.

 

  •  

The Committee may amend or modify the Plan at any time but generally such
changes will apply to future Plan awards. The Committee may also amend or modify
this award, but most changes will require your consent.

 

  •  

As a condition to the grant of this award, you agree (with such agreement being
binding upon your legal representatives, guardians, legatees or beneficiaries)
that this agreement will be interpreted by the Committee and that any
interpretation by the Committee of the terms of this agreement or the Plan, and
any determination made by the Committee under this agreement or the Plan, will
be final, binding and conclusive.

 

  •  

If you are an officer or other employee of the Company, you agree that, as a key
employee of the Company, you may have access to customer lists, trade secrets
and other confidential information of the Company. During your employment or at
any time after your employment ends, you agree not to disclose or make available
to any person or firm confidential information of the Company, unless such
disclosure is required by law. Any actual or threatened violation of your duty
not to divulge confidential information will entitle the Company to legal and
equitable remedies, including preliminary and permanent injunctive relief and
attorney’s fees.

 

  •  

For purposes of this agreement, the word “Company” means Pentair Ltd. or any of
its subsidiaries or any of their business units.

 

3